OFFICE    OF   THE   ATTORNEY      GENERAL    OF   TEXAS

                                       AIJSTIN


.Dc. MIHU                                                  Maroh 1, 19S9
“” .**PY



            Hon. f. FL Hendcmon, Jr.
            &wirtant county Attorney
            Hardron County
            Narrhall, 'Poxa
            Deai Sir:




            mitted with you
            t8nor in parain
                                                           Revised Citll




                           on 3a of Irtiola 2902, lp r a ,by itr terms
                           n oountlsr harlng the population of not
            leas than 48,900 and not more than 49,000 lnhabitantr,
            aooording to the preoeblng Fedora1 oen8u8 the #au$ttr
            judg
              IMSUtQlO
                 y
                 e On.
                     p er
                       y a 8Oll
                           O8ff%
                              l88i8ta
                                00b o o llt,
                                        k-
            korprr and 8tenographer at a 8alary to be fixed by thr
            oounty Judge not to exoeed $1,800r00 per annum la tuulve
            8QUal monthly instdlmentr out of the tinoral ?und Of the
Hon. J. B. Hendsreon,    Jr.,   Maroh 1, 1939, Page 2


oouqw.
;;i; ialllng within theterm8 of Seotlon 38, Art1014
         Th. pOpti4tiOllOf &rri8O!l COUllt]r
                                           18 48,937,
    . Hamiron l?ounty18 the only oounty ln the Stat4
whloh, aooordlng to the preoedlng TeAor   oan8u8, that
had a population rlthln the limita 8p4Olfl4d in Saotlon
3a of Art1014 3902.
            S4otlon 56, Art1014 2 OS the Stat4 Conltltu-
tion   prorlAe8 In part a8 iollor8:
              mo  kgI818tum   8hall not, exoept a8
       othorwl84 provided ln thI4 Oonrtitution, pa88
       anJ 10081 or 8p4Olti 1aW8, authori     ....
       regulating                           T tlol,
                   the affair8 of OOtUitlO8,o
       tOWn8, ward8 or rohool diltriot8...dnd in
       all other Oa408 whero a general law oui b4
       mad0 applloable, 110looal or 8p40181 law 8ha11
       bs ennoted; prorlA4A, that nothlng h4r4ln oon-
       talnsd rhall b4 oonrtru4d to prohIbit’th4
       bgirlatura irom paseing 8peaial law8 for the
       pr48enatIon of gaa4 and flrh of this Stat4
       In oart8In looallt148.a
              8aotIon 87 of Artlola 3 of tha State Comtltu-
tion   mad8    as follow83
            "Ho local Or 8paoial law 8hall b4 pa8846,
       unl68r notioeof the lntantlon to rpply thara-
       for 8hall h4r4 b4an publlrhrd in tha looality
       wham the mattar or thing to bo lii4oteA pay
       be rltuatsd, whloh not184 rhall 8tata the rub-
       8tanOe o? tha oontearplatrdlaw;and ahall ba
       publlehed at least thirty day8 prior to the
       Introduotlon lnto the Laglslature of auoh bill
       and in the nmnnar to b4 provided by law. Tha
       erldanor of suoh'notloa hating been publishad,
       8ha11 br 4xhIblteA In the Lagialatura, before
       auoh not aball ba pg(a4A.n
          We hat4 Iarormatlon
                        ._.   iron
                                 _ yr   brlai, whlop w8
mU8t aasuma aa oorreot, tnat 8uon notxoo yfa4aot puo-
llsh4A looordlng to tho abort-quotad Saotion 87, Art1214
3 Of tha Stat4 COn8titUtiOn.
              In the oam, Gray ~8. Taylor 227 0. S. 31, tha
&pram4    Court   of tha Unltad Stat48 adL3a a 10081 law
a8:
              “Th4 phra84 *looal law’ mean8 primarIlr,
,    ’
                                                                   .52’6
                                ”
                                                         .        SsB
                                    .



          .




    Hon. J. B. HmAar8on, Jr.,   Uaroh 1, 1939, Pag4 3


         at loa8t, a 18W In riot  If not In ?OX'M,18
         dir~ot44 only to a 8p4OifiO 8DOtr*
               Tha 0884, aity Ot Tort Worth tie Bobbltt, 36
    SW (&A]   g'F0,hold8 aaong other thiXlg8,that.t
               "hitnot aDpliOabl8 t0 OOUUti.8 haVin&
         a gopulatloa or tram 33,190 to 3b.300 ~88
         4varlt4 and 8p4ola1, 4Itlng Hlxron ~8~
         Bur8on. 64 Ohio Stat4 470 OW48 Ootmty Om-
         mi88iOll4?8f8. 8'&Wlgl4?,i59 In4. 876, an4
         thrt a8 8ot authorirringbond8 by oitis8 hav-
         ing batwaaa 100,000 an4 110,000 Inhabitant8
         by 1920 oaa8u8 b4Ing applioabh   otiy to on8
         olty hold looal law within oonatltutlonal
         protI8loa.~ Oon8tItutIon Art1014 3, 34otIon
         S6.
              Th4 4a88, %XM   ~OU!lt~t8. mll,    4t d,       97
    8u (2nd) 367, hold8 lo 4ft8Ot, that:

               "COU?t8 in btWHiI%ilrg WhOth8r bW 18
         publlo, @maral, 8paolal or looal wlll.look
         to it8 8Ub8tano4   an4 praotloal oparatlon
         rather than to it8 tit14 form, phra84OlOg5,
         8InOO Otheni84    prOhibItiOn and ma~4nttd
         law agaln8t apsolal l4gIalatlon would ba
         nugatory. The hgf8latUr4 may olarrliy
         OOWlti48 on ba818 o? population ior pal-p088
         0s rixitig oomp4nsatIon at oounty and pr4olaot
         oSfIoar8 but olarrifioatlon mU8t b4 bass4
         on r48l airtinotion -4 mu8t not b4 l    rbltqgrz
         11~ d4TI84d to gin what i8, In lubrtanoa; a?.
         loon1 or 8proial law the fern of g488rti law*”
         Aotr raau0ing 8alarIrr of oftIo4rr In ooun-
         tie8 Of mo,OoO Md 1088 th8XI319,000 DODtia-
         tloa ha14 orrFea8onabla  and arbItar7  In it8
         Ola88ifiOatiOlIan4 void aI a 8DOOial law.'"
               U4 b4lIat4 that whather tha rot In quo8ttob I8
    to ba ragarddsda8 8p4Oiaf and whethsr it8 oparation $8
    tumom   throughout tha Stat8 d4pMd8 upon whathor popula-
    tion afford8 a fair barir ior the o~.a88ifioationOf OOUl-
    tlaa with rairrsnoe to mattar to whloh It rel8t88 and
    whether tha rrsult it looomplisher  18 in faOt 8 -81
    olasrifioation upon that baris MA sot a A48ignation Of
Hon. J. Be HeaAar8oa. Jr., Ataroh 1, 1939, Paga 4


l 8i@4     4OUnty t0 rhloh alon          it 8hall apply tmdar the
gUi84 Oi   8uoh 01488iri44tiOn.          ‘phs     law in   qIm8tiOll   ma8
80 drawa that it 18 g4n4ral ia form but only appllad at
th4 tlm4 it w4nt Into asriot to Hafi18On COue~ -4
probably oould nafar  apply to 8nothar oouat    We think
that a OOuaty oan b4 A481gnat4A by A48oriptI'on ju8t aa
lr r 4 0tir a 481 oan
               It    ~ ba.nama -4 that tha lpplloatlon
Of thi8 lOt 18 80 infloxlbly ?iXOd a8 to Drrrent it
aver balng applloablo fo other OOWlt148.
          Sootion8 of Artlola 39124, Rat1844 Olrll gta-
tuts8 prorld48 aa fOiiOW8t
          *The CaPmiS8ioner8' OOurt Of suoh
     oOunty 8h411, on lpplioation    to tha Co unty
     Judge, authorize tlm County JuAg4 to 4mploy
     a 8trnogtaphar at a salary o? tram On4 Htllr-
     dr4d &llqa (#loo.oo t0 or14HUtIdred8nd
     Twmnty-fir4 Dollar8 (1125.00) par month,
     and~ruoh extra hrlp as tha Commi8aIoa4rrB
     aourt MY a40m aA+I8abl4 8nd neoeassry        at
     a ralar or not 4ro44aing     Thirtp.Dollarr
     (#so.OO~ par w4ek, prOvidiag    8UOh 4xtctz8
     h4lp rhall not ba 4BIpiOy4d?or 1a0r4than on4
     p4r8On for three (5) month8 In any on4 oal-
     endar year. Th4 salary     of ruoh 8tanographar
     and 8uoh extra hrlp 8ha11 ba paid out o?
     the @noral ?Undr o? the oount~.m
          This art1010 appllsr to oountlar hraig-rror
193,000 to 200,000 pop~ation.    uader,the aOt in qU48tiOn,
the maxImum oompsnsatlon o? an offi    as8irtant, book-
kaeper 8lld8t4nOgraph4r O? the OOWlt7 judge 18 rai84d
abow tha marim    4llOneA like OffIO4r8 In OOullti48Of
195,000 to 200,000 population -4   the 0884, Beur oouatr
~8. Tymaa lt al, 8upra, olting thr on84 of Clark t8.
Blnloy, 54 S.W. 343, aa08 the following languag4t
            ml8   oourt   l’4OOglli84d      the     8Ubrtantiat.
     airr4r0n00 in pOptiatiOn8 oi oountI48 00~14
     ba mad4 a bar18 or 14gIrlatlon ilxlng OOlDI
     p4n88tIOn o? 0??104r8, oa th4 th4ory. a8
     tha oourt olaarly r400~1244, that tha work
     44r4lopIag upon an 0??108r Wa8 in 801~4aegrao
     proportion&a to ths population of the county.
 Hon. J.     B. lbadarraa, Jr.,   Xaroh 1, 1939, Pagr 8


          Thlr hrr fnqu8ntlJ b44a raoognIr84   by the
          oouft8 a8 onatlag   8u??IoI4nt ai8tI~otioa to
          jmiry   larg4r oosp4n8atloa for oounty off;-
          oer8 la oountlor hating a population a8 oop-
          parad with oompenaatlon  to like of?Io4rm In
          OOUdh8   having a 8I8811population.'
              I4 think it true that If the Legial8tun lgnorss
 thr obriour f8Ot that the work o? an assistant,        bookkeeper
 and rtanographar or tha oounty judge 18 proportIonat to
 population and Ola88iiic8 oountie8 in ruoh ray that tha
 oaopamation     ot r uol  h
                           8aiatant,  bookkaapar  and rtanographrr
 0s thr oounty     juag4 In oountl48 having 4 amallsr popula-
 tion 18 ilred    at mm4 than the ;oaxImu3oomg4n8atiOtl al-
 low44 11ka offlorr or amploy        In oountiss hating a larger
 pODti8tiOll,8uoh BOtiOB rPOUllt8     t0 fiXill& 8 Ola88ifiOatiOn
 whloh 18 arbitrary aad &Ioh ha8 no true relatanoy to tha
 pUl’pO84   Of thr 14gi8latiOn.

            In rlsw OS the for4going authorities,you am
* r48p4otrull~ 8dVhd   that It Is the opiniono? thlr D8-
  p8rta4nt that %?Ot1On 3 O? Art1014 3932 18 8 Bp4Oi.83. 18W
  an4, th4r4ror4,.18 unoon4tltutlon41 and void.
                 Trwtlng   that tho ioragolng ansrr4r8your ln-
 qulrt,     -4   rcmaln
                                      Vary truly   your8

                                   AlTORNZT GENSRAL OF TEXAB

                                  B&!dd&%~
                                             Ardsll WliilaEI8
                                                    .488i8t4Et